EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders PremierWest Bancorp and Subsidiary We consent to the incorporation by reference in the Annual Report on Form 10-K of PremierWest Bancorp and Subsidiary (PremierWest Bancorp) of our report dated March 16, 2009, with respect to the consolidated balance sheets of PremierWest Bancorp as of December 31, 2008 and 2007, and the related consolidated statements of income, changes in stockholders equity and comprehensive income, and cash flows for the years ended December 31, 2008, 2007, and 2006, and in our same report, with respect to the effectiveness of internal control over financial reporting, which report is included in this annual report on Form 10-K of PremierWest Bancorp for the year ended December 31, 2008. Portland, Oregon March 16, 2009
